[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 20, 2008
                             No. 08-11589                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                     D. C. Docket No. 06-00100-CV-3

AARON LE VON JOHNSON,


                                                           Plaintiff-Appellant,

                                  versus

ATTORNEY GENERAL THURBERT E. BAKER,
JAMES E. DONALD,
JACQUELINE BUNN,
FRED BURNETTE,
PAT ETHEREDGE, et al.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (October 20, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Aaron Le Von Johnson, a state prisoner, appeals the dismissal of his

complaint. See 42 U.S.C. § 1983. The district court dismissed for lack of subject

matter jurisdiction Johnson’s collateral attack of the judgment of a state court. We

affirm.

      We review de novo an issue of subject matter jurisdiction. Goodman ex. rel.

Goodman v. Sipos, 259 F.3d 1327, 1331 (11th Cir. 2001). Under the Rooker-

Feldman doctrine, an inferior federal court lacks subject matter jurisdiction to

review either a final judgment of a state court or issues “inextricably intertwined”

with that judgment. District of Columbia Ct. of App. v. Feldman, 460 U.S. 462,

486, 103 S. Ct. 1303, 1317 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,

415–16, 44 S. Ct. 149, 150 (1923). An issue is “inextricably intertwined” with a

judgment of a state court when a complaint “succeeds only to the extent that the

state court wrongly decided the issues before it.” Siegel v. LePore, 234 F.3d 1163,

1172 (11th Cir. 2000) (en banc).

      For Johnson to succeed, a federal court would have to find an error in the

judgment of the state court. Johnson complains that prosecutors violated his rights

when they submitted a proposed order that contained allegedly false statements and

conspired to have a state judge sign that order. Johnson’s complaint about that



                                          2
signed order could have been raised in the state courts. The district court correctly

dismissed Johnson’s complaint based on the Rooker-Feldman doctrine.

      AFFIRMED.




                                          3